Case 15-43446   Doc 82   Filed 10/02/18     Entered 10/02/18 14:55:44   Main Document
                                          Pg 1 of 6
Case 15-43446   Doc 82   Filed 10/02/18     Entered 10/02/18 14:55:44   Main Document
                                          Pg 2 of 6
Case 15-43446   Doc 82   Filed 10/02/18     Entered 10/02/18 14:55:44   Main Document
                                          Pg 3 of 6
Case 15-43446   Doc 82   Filed 10/02/18     Entered 10/02/18 14:55:44   Main Document
                                          Pg 4 of 6
Case 15-43446    Doc 82    Filed 10/02/18     Entered 10/02/18 14:55:44   Main Document
                                            Pg 5 of 6


                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

   In Re

   Cynthia S. Jablonski,                               Case No: 15-43446-399
               Debtor.
                                                       Chapter 13
   Seterus, Inc., as authorized
   subservicer for Federal National
   Mortgage Association ("Fannie Mae"),
   its successors and assigns,                         CERTIFICATE OF SERVICE
                Movant.

   v.

   Cynthia S. Jablonski,                               Kozeny & McCubbin, L.C.
               Debtor,                                 12400 Olive Blvd., Suite 555
                                                       St. Louis, MO 63141
   and                                                 edmo@km-law.com

   Diana S. Daugherty, Trustee,
               Respondents.


                              CERTIFICATE OF SERVICE

           The undersigned hereby certifies that a copy of the Notice of Mortgage

   Payment Change and a copy of this pleading were served electronically via

   CM/ECF the 2nd day of October, 2018 to the parties listed below:

   Tobias Licker
   Lynn Travis
   Attorneys for Debtor
   1861 Sherman Drive
   St. Charles, MO 63303

   Diana S. Daugherty
   Trustee
   PO Box 430908
   St. Louis, MO 63143



   *KM12081156KM*
Case 15-43446   Doc 82    Filed 10/02/18     Entered 10/02/18 14:55:44   Main Document
                                           Pg 6 of 6



   Office of the US Trustee
   U.S. Trustee
   111 S. 10th St., Ste. 6.353
   St. Louis, MO 63102


   And delivered via regular U.S. Mail on October 2, 2018 to:

   Cynthia S. Jablonski
   Debtor
   17 St. Mark Dr.
   Saint Peters, MO 63376




                                                   Respectfully submitted,


                                                   /s/Jonathon B. Burford
                                                   Jonathon B. Burford, #59337MO
                                                   Attorneys for Movant
                                                   12400 Olive Blvd., Suite 555
                                                   St. Louis, MO 63141
                                                   Phone: (314) 991-0255
                                                   Fax: (314) 567-8019
                                                   edmo@km-law.com




   *KM12081156KM*
